 204DECISIONSOF NATIONALLABOR RELATIONS BOARDG.W.Davis CorporationandBarbaraJoan Carter.Case 25-CA-4941March 6, 1973DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn October 11, 1972, Administrative Law JudgeJames V. Constantine issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief, and the GeneralCounsel filed a brief in support of said Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-memberpanel.IThe Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The complaint alleged and the General Counselcontends that the Respondent discharged or laid offBarbara Joan Carter, on or about March 14, 1972,because she had filed a grievance against theRespondent, or because Respondent believed shehad,and because she engaged in other unionactivity,2and that Respondent thereby violatedSection 8(a)(3) and (1) of the Act.Carter was first employed by the Respondent inMay 1969. She was subsequently laid off, reem-ployed in November 1969, and laid off again in June1971. She served as treasurer of Local 59163 fromJuly 1970 until November 1971 when she quit thatpost as she was leaving Indiana to seek work in theState of Washington. On November 18, 1971, whilein layoff status, Carter notified the Respondent thatshe, her husband, and her family were leaving forWashington to seek work, and that her mail shouldbe forwarded there. Although the Respondentcontends that she stated at that time she was quitting,theAdministrativeLaw Judge credited Carter'stestimony that she did not.During December 1971, Carter telephoned JeanGwin, Respondent's personnel manager, from theiThe Respondent's request for oral argument is hereby denied as, in ouropinion, the record in this case, including the exceptions and briefs,adequately presents the issues and positions of the parties2The Administrative Law Judge found that Mrs Carter was not engagedin such other union activity at any material time and hence recommendedthat the complaint be dismissed insofar as it so alleged The AdministrativeLaw Judge's recommendation in this respect is hereby adopted3Local 5916,United Steelworkers of America, AFL-CIO, is thecontractual bargaining agent of Respondent's employees4 It appears that the Respondent's operation is seasonal in nature, withState ofWashington, to inquire whether the planthad reopened for work.' Again, in January 1972Carter called Gwin for the same reason. On January5,1972,Horowitz, Respondent's assistant generalmanager, wrote to Carter in Washington, advisingher that on November 18, 1971, she had givenRespondent notice that she was quitting, that hername had been removed from the seniority list, andthat if she were reemployed it would be as a newemployee without seniority.5Carter returned to Richmond, Indiana, aboutFebruary 5, 1972, and on Monday, February 7, shepersonally asked Horowitz for reemployment. Hereplied there was no work for her but said he wouldget in touch with her when there was work available.Carter again sought out Horowitz a few days later, atwhich time she was told by Horowitz that she hadlost -her seniority. On February 16, 1972, Carter wasemployed by the Respondent as a new, or probation-ary employee.6Carter remained in Respondent's employ until shewas terminated on March 14, 1972, shortly before theend of the probationary period imposed by theRespondent. Throughout this period of employment,Carter complained that she should not have beentreatedasanew employee or deprived of herseniority.Horowitz admitted that he was aware ofthese complaints during February and March 1972.On the morning of March 14, 1972, Carter filledout a grievance form, in which she sought to have herseniority reinstated, and submitted it to variousmembers of Local 5916's grievance committee fortheir signatures. None signed it and she left it withSammie Lewis, an employee and a member of thatcommittee. Subsequently, about noon that same day,Carter was terminated. The Respondent contendsthat she was terminated because she had beencreating a disturbance and was talking to otheremployees on the production line, because she had ahistory of absence and tardiness during her previousperiod of employment, and because there had beencomplaints about her from other employees.The Administrative Law Judge, in agreement withthe General Counsel, concluded that the reasons forCarter's termination advanced by the Respondentwere pretexts, and he found that her termination wasmotivated by Respondent's knowledge, or its belief,that she had filed a grievance. We do not agree.peak employment normally being confined to the first several months of thecalendar year5Under the terms of the Respondent's collective-bargaining agreementwith Local 5916, new employees without seniority are considered probation-ary employees for the first 30 calendar days of employment and may be laidoff or discharged "as exclusively determined by the Company" during thatperiod G C Exh 2, X, sec 516The complaint does not allege that the Respondent violated the Act byrehiring Carter as a probationary employee, and there is no evidence that itwas motivated by unlawful considerations in doing so202 NLRB No. 35 G.W. DAVIS CORP.Whether Respondent erred in concluding thatCarter had quit when she went to Washington inNovember 1971 and in considering her a newemployee is not of controlling consequence in ourview. Respondent's right under the Act to terminateCarter for any reason but a discriminatory one isunaffected by her status as probationary employee oremployee with seniority.Turning then to Respondent's purported reasonsfor terminating her, we are not persuaded that theyare pretextual.With regard to the precipitate natureof Carter's discharge at midday, Gwin testified thatprobationary employees were frequently dischargedatmidday and that to her knowledge this hadoccurred in 1972. Horowitz testified that Respondenthas a procedure for review of probationary employ-ees. Shortly before employees complete their 30-dayprobationary period, Gwin presents him with a list ofthose employees, with their date of hire and the dateon which they would complete their probationaryperiod.Horowitz then evaluates the employees'performance and decides whether to discharge themor not. Horowitz testified that this procedure wasfollowed in Carter's case, and further stated that,during the month that Carter was employed in 1972,6 to 8 probationary employees were so discharged.It is undisputed that Carter built a record oftardiness and absence during her earlier period ofemployment, a record which may have been con-doned or overlooked when she was rehired but onwhich Respondent had a right to rely in light of hersubsequent behavior when considering whether toretain her beyond the probationary period. As tothat,Horowitz testified without contradiction that heobserved Carter talking to other employees on theproduction line on several occasions, and Gwintestified,alsowithout contradiction, that otheremployees, as well as Carter's immediate supervisor,Moore, registered complaints about her. Horowitzfurther stated that one reason for terminating Carterwas a report to him from Moore that she had createda disturbance on the production line. Moore deniedthat she created a disturbance on March 14 andfurther denied that he told Horowitz that she had.The Administrative Law Judge gave great weight tothat seeming inconsistency, but Moore was askedonly if those events occurred on March 14, themorning of the discharge, while Horowitz testifiedonly that the event and Moore's report took place,without specifying a date when they occurred.Even assuming that Respondent's reasons forterminating Carter are suspect, it is not the Respon-dent's burden to prove that it discharged her for dustcause.The burden is on the General Counsel toestablish a discriminatory motive for the terminationby a preponderance of the evidence, if a violation is205to be found. This the General Counsel has failed todo. There is simply no evidence that Respondentknew, or believed, that Carter had filed a grievance.?Horowitz denied knowledge of the grievance untilsometime after her termination. Sammie Lewis, amember of Local 5916's grievance committee, whophysically possessed Carter's grievance on March 14,denied that he showed it to Respondent or men-tioned it before Carter's termination. Francis Wright,Local 5916's president, William Lewis, and SammieLewis,allmembers of Local 5916's grievancecommittee, denied knowledge of Carter's grievanceuntilsheunsuccessfully sought their signaturesthereon on March 14. All denied mentioning thegrievance or discussing the problem with representa-tivesof the Respondent at any time before herdischarge.The record is also devoid of evidence that, even ifRespondent had known of Carter's grievance, itwould have been motivated to discharge her for thatreason. Local 5916 was certified as the collective-bargaining representative of Respondent's employeesinMarch 1959. The current contract, effective fromJuly 1, 1968, provides for the filing and resolution ofgrievances. So far as this record indicates, Respon-dent has never objected to the utilization of thegrievance machinery. Indeed, the very morning thatCarter was discharged, Sammie Lewis and Horowitzdiscussed a grievance which had been , filed byanother employee, Hoover. The record contains noindication of adverse action against Hoover.8 Ac-cordingly,we shall dismiss the complaint herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.IRespondent's admitted knowledge that Carter was complaining abouther loss of seniority does not establish either as fact"We also note that no other unfair labor practices have been allegedDECISIONSTATEMENT OF THE CASEJAMESV. CONSTANTINE,Administrative Law Judge: Thisisan unfair labor practice case litigated pursuant toSection 10(b) of the National Labor Relations Act, hereincalled the Act. It was commenced by a complaint issued onJune 22,1972, bytheGeneral Counsel of the NationalLabor Relations Board,herein called the Board,throughtheRegionalDirector for Region 25 (Indianapolis,Indiana),namingG.W. Davis Corporation as theRespondent.Such complaint is based on a charge filed onMay 9, 1972, as amended on June 21,1972, byBarbaraJoan Carter,an individual. 206DECISIONS OF NATIONALLABOR RELATIONS BOARDIn substance the complaint alleges that Respondentviolated Section 8(a)(1) and (3), and that such conductaffects commerce within the meaning of Section 2(6) and(7) of the Act. Respondent has answered admitting some oftheallegationsof the complaint but denying that itcommitted any unfair labor practices.-Pursuant to due notice this case came on to be heard,and was tried before me, at Richmond, Indiana, on August1and 2, 1972. All parties were represented at andparticipated in the trial, and had full opportunity tointroduce evidence,examine and cross-examine witnesses,filebriefs, and offer oral argument. Respondent's motionto dismiss when the General Counsel rested was denied.All parties have submitted a brief. Respondent arguedbriefly at the close of the case.This case presents the issue of whether Respondentunlawfully dischargedMrs. Carter because she filed agrievance and engaged in other union activity, and becauseRespondent believed she had done so.Upon the entire record in this case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.AS TO JURISDICTIONRespondent, a corporation, is engaged at Richmond,Indiana, in manufacturing and selling gasoline-poweredlawnmowers and related products. During the yearpreceding the issuance of the' complaint, Respondentpurchased and received goods and materials valued inexcess of $50,000 directly from States other than the Stateof Indiana. During the same period, it shipped productsvalued in excess of $50,000 directly to States other than theState of Indiana. I find that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that it will effectuate the purposesof the Act to assert jurisdiction over Respondent in thisproceeding.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 5916, United Steelworkers of America, AFL-CIO,herein called Local 5916, and United Steelworkers ofAmerica, AFL-CIO, herein called Steelworkers, each is alabor organization within the meaning of Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESA.General Counsel's EvidenceBarbara Carter was first hired by Respondent on May19, 1969. Thereafter, she was reemployed on November 26,1969. (See G.C. Exh. 5A and B.) During this period, sheworked on both assembly lines 1 and 2, as well as in thepressroom. She also became a member of Local 5916 and,from July 1970 to November 22, 1971, served as itstreasurer. She resigned as treasurer on November 22, 1971.(See G.C. Exh. 7.)On about November 18, 1971, because of a layoff forlack of work, Mrs. Carter told Mrs. Gwin, Respondent'spersonnelmanager, that the former was moving to theState of Washington and asked Mrs. Gwin to mail W-2forms to an address there.But Mrs.Gwin was not told thatMrs. Carter was quitting her job.However,Mrs. Carter'shusband and children went with her to Washington andshe also stopped renting a house in Richmond.Neverthe-less,Mrs. Carter's husband quit his job in Richmond whentheymoved to Washington, and one of her childrenattended school while the family lived inWashington.InNovember 1971, Mrs. Carter left Indiana to go toLongview, Washington, where she remained until February1,1972. She did so because Respondent closed downbecause business was slack.In December 1971, Mrs.CartertelephonedMrs. Jean Gwin,Respondent'spersonnelmanager,inquiring whether the plant had reopened forwork. Although stating that "they weren't back to workyet,"Mrs. Gwin replied that Mrs. Carter had quit. Thelatter denied that she quit.Again in January 1972, Mrs. Carter called Mrs. Gwin toask if "they had gone back to work yet." When Mrs. Gwinreplied in the negative,Mrs. Carter stated she would returnin February, but offered to come sooner if she were neededbefore then.She also wrote to Mrs. Gwin to the same effectabout January 19, 1972. (See G.C. Exh. 3C.)About February 5, 1972, a Saturday, Mrs. Carter arrivedatRichmond. The followingMonday she spoke toRespondent's assistant general manager,Irving Horowitz,asking him for employment.He replied there was no workfor her, but he would get hold of her. Two or 3 days latershe again spoke to him. This time Horowitz told her thatshe had lost her seniority and that she had resigned fromthe Union.He had also written to her to this same effect.(See G.C. Exh. 3B.) On February 16, 1972, she was againemployed by Respondent as 'a new employee. (See G.C.Exh. 5C.)Thereafter,Mrs. Carter spoke to Carl Himelick, J. C.May, Bill Lewis, Sammie Lewis, and Francis Wright, allconnected with Local 5916, concerning her seniority. Mayis its steward,Wright its president and chairman of thegrievance committee,and the Lewises are members of saidgrievance committee.Then on March 14,1972, she filed agrievancewith Sam Lewis because a member of thegrievance committee is "supposed to sign it."SeeG.C.Exh. 6 for the written grievance,where Mrs. Carter insiststhat she did not quit, therefore, did not lose her seniority.She also asked Bill Lewis and Francis Wright to sign saidgrievance,but each refused to do so. So she ended upleaving it with Sam Lewis.At about 10 a.m. on the next day, March 15, J. C. MaytoldMrs. Carter that he had heard she would be laid off atnoon of that day. Then at about 1l a.m. her foreman,James Moore, notified her that she would be laid off atnoon but she would have to direct her questions toassistant generalmanager, Horowitz.This caused Mrs.Carter to call Carl Himelick at the union hall to apprisehim that she had been laid off. Himelick advised her to gotoHorowitz with him to see about her job. May alsoinvited her to return to the shop so he could be with herwhen she spoke to Horowitz. But she did not return to theplant that day. The next day Mrs. Carter called on SamLewis at the plant, when she ascertained from him that hehad not yet turned in her grievance. G.W DAVIS CORP.207The foregoing is an abridgment of Mrs. Carter'stestimony.Another witness for the General Counsel,Respondent's assistant general manager,Irving Horowitz,testified substantially as follows.Inmanufacturing lawnmowers,Respondent operatestwo production lines. Mrs. Carter worked primarily on line2 under Foreman James Moore. In late 1971, she left forthe State of Washington and in February 1972, she askedHorowitz"for her job back."After she was rehired onFebruary 16, 1972, Horowitz heard"rumors" in the plantthatMrs. Carter talked to various employees about herseniority.AlthoughMrs.Carter filed a grievance on March 14,1972,with Sammie Lewis, Horowitz did not learn of it"until sometime after her employment was terminated,"when Lewis presented him with the grievance 7 to 10 daysafterMarch 14.On said March 14, Horowitz instructedForeman Moore to discharge Mrs. Carter.This decisionwas "based on representations by Moore that[Carter] was. . . creating a disturbance. . . [by] arguing with unionofficials and . . . with fellow employees while at work .. .she was conversing with people on either side of her on the[production]line."Continuing,Horowitz asserted that his decision toterminateMrs. Carter also was influenced by (a) the factthat upon reviewing her personnel file he discovered thatshe had,during her previous employment,three repri-mands for absenteeism,a very poor work record, andlateness,(b) that Respondent's personnel and payroll clerkreported to him complaints regardingMrs.Carter'sconduct on the line, and(c) because Mrs. Carter was aprobationary employee she could be let go for any or noreason at any time within 30 days of being hired.In fact,Horowitz informed Mrs. Carter"that she was coming backasa probationary employee" when he hired her inFebruary 1972.Another witness for the General Counsel,Jean Gwin,Respondent's personnel manager, testified substantially asfollows.On December 13, 1971, Mrs. Gwin received a letter fromMrs.Carter stating that the latter was returning toRichmond and inquiring of Gwin when Carter's namecomes up "for returning to work, and to get in touch withher at the Richmond[telephone number]I gave you." (SeeG.C. Exh. 3A.)Not long after this, Horowitz wrote to Mrs.Carter on January 5, 1972, advising her that she informedRespondent on November 18, 1971, that she had quit and,therefore,her name had been removed from the senioritylist and that she had to "seek re-employment...as a newemployee with no seniority." (See G.C. Exh.3B.)There-upon, on January 18, 1972, Mrs. Carter wrote Mrs. Gwin"even though I don'tget my regularjob back I do want togo back to work as soon as they call everyone back." (SeeG.C. Exh. 3C.)Mrs.Carter's"period of employment in 1971 endedNovember 18." In connection with Mrs. Carter'swrittengrievance,Horowitz wrote something thereon denying it.Then Mrs. Gwin typedthereon that Mrs.Carter "resignedNov. 18th, 1971.Mr.Horowitz reply, 1-5-72, . . . ifrehired it would be as a new employee without seniority.Barbara Carter was rehired 2-16-72 as a new employeeand laid off 3-14-72." (See G.C. Exh. 6.)On November 18, 1971, Mrs. Carter called on Mrs. Gwinand stated that Carter was quitting,that she was movingher family to the State of Washington,gaveGwin anaddress to which Carter'sW-2 form should be transmitted,and stated she was resigning as an officer of the Union. Asa result,Mrs. Gwin notified the Indiana EmploymentSecurity Division that Mrs. Carter had quit. (See G.C. Exh.4.) In addition a notation was made on Mrs. Carter'stimecard that she "quit as of 11-18-71." (See Resp. Exh.1.)On January 4, 1972,Mrs. Carter from Washington calledMrs. Gwin"to see if she could have her job back." Mrs.Gwin told her that if Mrs.Carter came back it would be asa new employee with no seniority.This caused Mrs. Carterto say that only Mrs. Gwin knew the former had quit andshould not mention it to anyone.Mrs. Gwin refused towithhold this fact from others because"other people didknow."The General Counsel's final witness was James Moore,Respondent'sproduction foreman.A conspectus ofMoore's testimony is set forth at this point.In November1971,Mrs. Carter told him she"was leaving the state" butdid not say that she was quitting.When Mrs. Carterreturned to work in February 1972, she worked under himon the production lines. Horowitz told him she came as anew employee.Sometime after 11 a.m. on March14, 1972,Horowitz notified Moore to "lay off"Mrs. Carter at 11:30a.m., but Horowitz gave no reason for taking this action.SoMoore laid off Mrs. Carter at 11:30 a.m.withoutmentioning to her why she was being so laid off.Further,Moore claimed Mrs.Carter did not cause a disturbance onMarch 14,and he never told Horowitz that she did.B.Respondent'sEvidenceJamesMoore also gave evidence as a witness forRespondent. An adequate abridgment of his testimony inthis latter capacity follows. According to him,Mrs. Carter"lostquitea bit of time"as an employee prior toNovember 1971.In fact he issued her a "notice ofreprimand. . .number three. . .for . . . excessiveabsenteeism"on March 23,1971 (see Resp.Exh. 3),and heknows "of other reprimands . . . she has got"for excessiveabsenteeism.This absenteeism resulted because she hadminor children so that she often left work before quittingtime to take care of them.However, he always excused herwhen she asked to go home during the day to attend to herchildren.Further,Mrs. Carter always "bitched"whenevershe was taken off her regular job and assigned to anotherone.But she always did the work.Finally,Moore"understood"that,when Mrs. Carter returned in February1972, "she was a new employee."Respondent's bookkeeper,JanetWolfery,testified thatof November 18, 1971, she was present and heard Mrs.Carter tell -Mrs. Gwin, Respondent's personnel manager,thatMrs. Carter was quitting and moving to the State ofWashington,and that Mrs.Carter further said that she wasgoing to tell Francis(Jess)Wright that because of this shewas resigning as an officer of the Union.An employee of Respondent,William Lewis,who is a 208DECISIONS OFNATIONALLABOR RELATIONS BOARDmember of the grievance committee of Local 5916, testifiedthat on March 14, 1972, Mrs. Carter presented him with awritten grievance and asked him to sign it. Since he repliedhe knew nothing about the facts, she walked away with thepaper. As far as he knows, she never resigned from Local5916.Sammie Lewis, an employee of Respondent and also amember of said grievance committee, testified that onMarch 14, 1972, Mrs. Carter brought a written grievance tohim.Without signing it, he instructed her to take it to thecommittee's chairman, FrancisWright, becauseWright"always signed it first." So Mrs. Carter left carrying thepaper with her. Later that day she returned, placed thegrievance on his desk, and said, "You can either sign it orthrow it in the trash." Thereupon Lewis took the paper andremarked, "I hear that you had quit ... and if you getFrancisWright to sign it I will sign it" However, Mrs.Carter insisted that she did not quit. At no time did she tellLewis that she had quit. Lewis did nothing with the paper.Two or 3 days later Mrs. Carter accused Sammie ofcausing her to be laid off. But he denied this. When sheasked him what he did with her written grievance, hereplied that it still lay in his desk drawer. Then he offeredto accompany her "right now" to take it up with Horowitz.Although Mrs. Carter did not accept this offer and leftimmediately, Lewis did go to see Horowitz.When Lewis went in to see Horowitz, he presented thegrievance of Mrs. Carter to him. At no time prior to thishad Lewis talked to Horowitz about said grievance orshown it to him. Such grievance was not signed by Lewis orany other member of the grievance committee, and onlythe top half of it had been filled out when Lewis gave it toHorowitz, i.e., the part ending with the words "as a newemploy." (See G.C. Exh. 6.)During the morning of March 14, 1972, at about 10 or 11a.m., Lewis talked to Horowitz about another grievance,thatof employee Hoover, but did not mention Mrs.Carter's grievance during the conversation although it hadpreviously been presented to Lewis at about 9 or 9:15 a.m.that morning.FrancisWright, president of Local 5916 and chairman ofitsgrievance committee, testified in substance as follows.On about November 18, 1971, Mrs. Carter told him in thepresence of Union Steward May that she was resigning asan officer of the Union because she was "quitting andgoing to the State of Washington." During 1971, HorowitzaskedWright and May to try to "straighten out" Mrs.Carter because of her excessive absences from work.Complying therewith, Wright did discuss this subject withMrs. Carter.About March 14, 1972, Mrs. Carter requested Wright tosign her grievance. But Wright told her he could not do itbecause "she had quit and she was a probationaryemployee." Neither before nor after this did Wright discussthis grievance with her or with management.Respondent's personnel manager, Jean Gwin, who hadpreviouslybeen called as a witness for the GeneralCounsel, also appeared as a witness for Respondent. As theRespondent's witness she testified substantially as follows.On November 18, 1971, Mrs. Carter told Mrs. Gwin thatthe former "was quitting and moving to Washington andresigning as anofficer of the Union." Accordingly, Mrs.Gwin enteredthisfact in Mrs. Carter's personnel file andalso "sent a form into the state . . . UnemploymentSecurity Commission of the State of Indiana." See G.C.Exh. 4 for the latter document and Resp. Exh. I for thenotation in Mrs. Carter's personnel file.In addition, Mrs. Gwin "marked off" Mrs. Carter fromRespondent's November 1971 seniority list. (See Resp.Exh. 4.) Further, Mrs. Gwin excluded Mrs. Carter's namefrom Respondent's senioritylistsfor December 1971, andJanuary, February, and March 1972. (See Resp. Exh. 5, 6,7,and 8.) Copies of all senioritylists,including theforegoing,are givento President Francis Wright of Local5916 and to Respondent's supervisors and are also postedat the plant's bulletin board for employees. At no time didMrs. Carter contact or question Mrs. Gwin relative to theinformation disclosed in these posted lists.In 1971 Mrs. Carter hadan absenteeproblem, usually onFriday, the payday, when she was "either tardy or she leftin the middle of the day." This is reflected in her timecards.(See Resp. Exh. 9.)1972,Foreman Moore came to the front office "quiteupset" because Mrs. Carter had become an employee atthe plant. In fact, he told Mrs. Gwin that he refused to giveMrs. Carter a timecard. But Moore offered no explanationfor his attitude towards Mrs. Carter.ExplainingRespondent's procedure on layoffs,Mrs.Gwin stated that those in suchstatuswere recalled by Mrs.Gwin according to seniority. But Mrs. Gwin did not followthis procedure as to Mrs. Carter in January and February1972, because Mrs. Carter "was no longer in our employ."However, Mrs. Gwin did pursue it in said January andFebruary for other employees who had been laid off.Further,itisRespondent's policy to terminate or evenoccasionally temporarily layoff during the day probation-ary employees without giving any reason for such action.Respondent closed its case with testimony by IrvingHorowitz,itsassistant generalmanager,who testifiedessentially as follows. Early in February 1972, Mrs. Carterasked him "if work was available" because she was"desperately in need of work" and her husband was notworking, but he informed her that nothing was availablefor her at that time. However, he did hire her on February16, telling her on that occasion that "she was coming in asa new employee." She agreed to this by "nodding her headand uh huh but nothing further than that." From February16 to March 14, 1972, Horowitz spoke to Sammie Lewis onvariousmatters,but none of them referred to Mrs. Carter.Between February 16 and March 14, 1972, Horowitz laidoff six to eight probationary employees. A list of the namesofprobationary employees about to complete theirprobationaryserviceof 30 days (See G.C. Exh. 2, art. 51)are given to Horowitz by Mrs. Gwin approximately "aweek prior to an employee's entry into the Union with thedate that they are to enter the Union." This list includesthe date of hire. Thereupon Horowitz passes "judgment... on their performance for the last thirty days . . . Ieitherdischarge them or permit them to go into theUnion." About March 10 or 12, 1972, Horowitz receivedsucha listcontaining the name of Mrs. Carter. G.W. DAVIS CORP.209C.General Counsel'sRebuttal EvidenceMrs.Carter mentioned to William Lewis, a member ofthe grievance committee of Local 5916, on more than oneoccasion while employed by Respondent in 1972 that she"wanted her seniority."She also talked to Sammie Lewis inthe same period concerning the identical subject.She spoketo each in the plant.And both William and Sammie werepresent and within hearing distance when she discussedthis subject at the union hall with Union Officials J.C. Mayand CarlHimelick while she was working for Respondentin 1972. Further,whenever she was absent or left workbefore the workday ended she always had the permissionof Horowitz to do so.D.Concluding Findingsand DiscussionInitially, I find that Mrs. Carter at no time material wasengaged in union activity. This is because the record isentirely devoid of evidence that she was involved in orpursued conduct intended to aid, assist, or benefit Local5916 or any other union. Hence I find that she was notterminated for union activity, and, therefore, recommendthat the portion of the complaint alleging that she was letgo for union activity be dismissed. SeeRotax Metals, Inc.,163 NLRB 72, 79;Pacific Electricord Co.,153 NLRB 521,361 F.2d 310 (C.A. 9).1.As to whether Mrs. Carter quitIt is my opinion, and I find, that Mrs. Carter did not quiton November 18, 1971, when she was on layoff status, butthat she merely left the State of Indiana with her family onthat date intending to return but entertaining the possibili-ty of remaining in Washington if she found satisfactoryemployment there. On this issue, I credit Mrs. Carter'stestimony and do not credit Respondent's evidence notconsonant therewith.It is true, and I find, that when Mrs. Carter left onNovember 18 her husband had quit his job in Richmond.While this fact cannot be ignored, and I have considered it,nevertheless it is not conclusive on the issue of whetherMrs. Carter intentionally severed her employment statuswith her employer in Richmond, the Respondent herein.Further, I also find that Mrs. Carter asked Mrs. Gwin onsaidNovember 18 to mail the former's W-2 form to aWashington address. But this is not conclusive that MrsCarter had moved permanently from Richmond. Rather itis consistent with Mrs. Carter's contention, which I credit,that because her layoff by Respondent probably wouldcontinue until February 1972, she desired to receive hermail in Washington until then.Another fact, which I find, tending to detract from Mrs.Carter's contention that she did not quit is that sheenrolled her minor children in school in Washington. Butthis establishes only that she did not want her children toget behind in their schooling, and does not compel theconclusion that she intended to remain permanently inWashington. In fact, since she had been on layoff statussinceMay 1971, and since such seasonal layoff usually hadin the past lasted until February of the following year, sheremained an employee. Thus it is reasonable to assumethatMrs. Carter entertained a reasonable expectancy ofbeing recalled.Hence Mrs.Carter was free to absentherself from Indiana from May to the followingFebruarywithout creating the impression that she had abandonedher employment in RichmondIn any event,I credit Mrs.Carter that she did not quit onNovember 18, 1971, and that she did not tell anyone thatshewas quitting.It is true she resigned her office astreasurer in Local 5916 on November 18, 1971. But this isunderstandable, as she could not fulfill the duties of saidoffice while away in the State of Washington.Hence I findthat such resignation does not require a finding that shequit her job. I find that Mrs. Gwin did write "quit" onRespondent's records pertaining to Mrs. Carter.But I findshe did so on the basis of statements made to her, as shetestified,by other employees that Mrs. Carter had quit.These statements do not prove anything since suchemployees did not testify at the trial as to the source oftheir knowledge.The president of Local 5916 testified that Mrs. Cartertold him she quit.Itmay be that he mistakenly thought shequit Respondent's employ when she informed him that shewas resigning as treasurerof the Local.But it is significantthat he did not say that she resigned from the Union, thusindicating that she did not quit her job.As noted above, Icredit her that she did not tell him that she had quit herjob.Ido not credit Horowitz that he told Mrs. Carter that shestarted as a new employee when he hired her in February1972, and that she acquiesced in this assertion. Rather, IcreditMrs.Carter that she did not say this. Her version ismore reasonable because she immediately sought herseniorityas soon as she returned to work, a factinconsistentwith the idea that she considered herself aprobationary employee lacking any seniority. Then, again,Horowitz testified that he heard from employees that Mrs.Carter was claiming in February and March 1972 that shewas not-,a new hire and that she was entitled to senioritybased on her entire length of service.It is difficult tocomprehend why he did not tell such employees,or tellMrs. Carter after hearing such employees,that Mrs. Carterwas hired as a new employee and could not claim seniorityasa probationary employee.His silence under thecircumstances has probative value thatMrs.Carter'stestimony should be credited not only on the basis ofdemeanor but also because of the failure of Horowitz to doanything about what he heard in the plant.2.As tothe cause of MrsCarter's terminationAs found above, Mrs. Carter did not quit. Accordingly, Ifind that when she returned to work in February 1972 shewas not a probationary employee and, consequently, shewas entitled to resort to the grievance procedure specifiedin the contract.Of course, if she were a new hire followingher quitting,she could be terminated for any reason-ex-cept an unlawfully discriminatory one-before her proba-tionaryperiod expired,i.e.,within30 daysfrom the dateher new employment commenced.(See G.C. Exh.2, art.51,p. 18) As amatter of law, even if she is not a new hirebut is treated as an employee on layoff status who has beenrecalled to work, she may nevertheless be terminated for 210DECISIONSOF NATIONALLABOR RELATIONS BOARDgood cause, bad cause, or no cause at all so long asunlawfully discriminatory motives do not enter into thedecision to release her as an employee.It ismy opinion, and I find, that Mrs. Carter wasterminated because Respondent knew, or at least believed,that she had filed a grievance protesting her not beinggranted seniority when she returned to work on February16, 1972, and that the reasons given at the hearing (nonewas given to her when she was terminated) are pretexts todisguise the true reason. This ultimate finding is based onthe entire record and the following subsidiary findings,which I hereby find as facts.a.Protesting or complaining about a seniority rating isan activity protected by the Act, and discharging anemployee for such conduct contravenes Section 8(a)(1) ofthe Act.The Singer Company,198 NLRB No. 122;MascoProducts, Inc.,198NLRB No. 70. Further,it is notincumbent upon Mrs. Carter that she show that hergrievance was meritorious; her conduct is protected by theAct if the claim is colorable and made in good faith "eventhough it may ultimately fail."RotaxMetals, Inc.,163NLRB 72, fn. 2. I find that her claim was made in goodfaith and that it was colorable and plausible. Cf.SingerCompany,198 NLRB No. 122.b.It is elementary that the present case must fail unlessthe General Counsel establishes that Respondent knew ofMrs.Carter'sclaim. In this connection I find thatHorowitz, on his own testimony, heard from employeesthatMrs. Carter was claiming she had been denied herseniority.This constitutes knowledge.But Ialso findknowledge may be inferred from the fact that Mrs. Carterwas abruptly discharged in the middle of a workday andfor a false reason. That false reason is that Horowitz statedthat in part Mrs. Carter was discharged because ForemanMoore on March 14, 1972, told him that Mrs. Carter wasdisrupting the production line when, as a matter of fact,Moore, Respondent's witness, stated he did not so informHorowitz on that day. In this respect I credit Moore thathe uttered no such statement to Horowitz that day and donot credit Horowitz that Moore so told him.In addition, no reason was given to Mrs. Carter as towhy she was being terminated. This also warrants theinference, and I draw it, that Respondent had knowledgethat she was protesting her seniority rating. Such knowl-edge may well have been transmitted to Horowitz by Lewiswhile they were discussing employee Hoover's grievance."The failure to give a reason ... by management for thedischarge of employees properly may be considered by theBoard . . . in determining the real motive which activatedthe discharge."VirginiaMetalcrafters, Inc,158 NLRB 958,962.c.AlthoughHorowitz contendsMrs.Carterwasdischarged in part for causing a disturbance on theproduction line, as reported to him by foreman Moore onMarch 14, 1972, Moore nevertheless expressly denied thathe observed anything wrong on that date and also deniedhe complained of Mrs. Carter's conduct on March 14 toHorowitz Such inconsistency warrants the inference-andIdraw it-that a discriminatory motive prompted thedischarge ofMrs. Carter. And I find that such motiveresulted from her grievance or complaint relating to herseniority,an activity protectedby the Act.d.Further,Mrs. Carter was abruptly terminated in themiddle of the day notwithstanding that foreman Moorefound nothing wrong on that day warranting a precipitousdischarge.Abruptness of a discharge warrants the finding-and I so find-that such discharge was prompted by adiscriminatory intent.N.L.R.B.v.Montgomery Ward &Co., 249 F.2d 497, 502 (C.A. 2);N.L.R.B. v. SutherlandLumberCo., Inc.,452 F.2d 67,69, In.4 (C.A. 7);Arkansas-LouisianaGas Company,142 NLRB 1083, 1085-86. "It iswell established that direct evidence of discriminatorymotivation is not necessary to support a finding ofdiscrimination.Such intent may be inferred from therecord as a whole."Heath International,Inc.,196 NLRBNo. 42.The record herein fairly permits such a finding,and I so find.e.No warning was given to Mrs. Carter after shereturned to work on February16, 1972,that her conductsubjected her to the risk of being terminated. I find that itisreasonable to infer-and I do so-that an employeewould be alerted that he is encountering possible discipli-nary action by conduct treated as objectionable by hisemployer.Hence I find that,under the circumstances, thefailure to cautionMrs.Carter of the possibility ofdischarge is laden with probative value in ascertaining theactivating reason for her discharge.E. Anthony&Sons, Inc.v.N L R.B.,163 F.2d 22, 26-27 (C.A.D.C.).N.L.R Bv.National Seal,336 F.2d 781 (C.A. 9), uponwhich Respondent relies, does not clash with the foregoingfindings.Itwas decided on the ground that the evidencedid not disclose that the employer in that case wasprompted by discriminatory motives in releasing a proba-tionary employee.Unlike the facts in that case, I havefound that Respondent in the instant case was induced bydiscriminatory considerations in discharging Mrs. Carter.I.Upon this aspect of the case it is worth mentioningthat"direct evidence of a purpose to discriminate is rarelyobtained,especially as employers acquire some sophistica-tion about the rights of their employees under theAct; butsuchpurposemay be established by circumstantialevidence."Come Corporationv.N. L. R. B.,375 F.2d 149,152 (C.A. 4). Accord,Hartsell Mills v.N L.R.B.,I1 I F.2d291, 293(C.A. 4). "Nowadaysit is usually a case of moresubtlety."N L.R.B. v. NeuhoffBros,375 F.2d 372, 374(C.A. 5).g.Although Horowitz claimed that in part Mrs.Carterwas discharged because of her bad work record prior toNovember 18, 1971, I find that this is a pretext.This isbecauseMrs. Carter was allowed to return to work onFebruary16,1972,notwithstanding such alleged pastunsatisfactoryattendance and work performance. Bypermitting her to return to work despite such allegeddeficiencies,Respondent overlooked or condoned them.By reviving them on March 14,1972, after they had beenignored,Respondent may be found-and I so find-tohave used them as a pretext to disguise the real reason, i.e.,discharging her for engaging in activity protected by theAct.In this connection inconsistencies in the testimony ofRespondent'sofficials support the inference thatMrs. G.W. DAVIS CORP.Carter was laid off for a discriminatory reason prohibitedby the Act. Thus, Horowitz insisted that Mrs. Carter wasterminated and not laid off. But Foreman Moore testifiedthat Horowitz told him to layoff Carter. (See Tr. p. 99.) Onthe other hand Mrs. Gwin first alluded to the fact that Mrs.Carter quit on March 14 (see Tr. p. 26), but noted onRespondent's records thatMrs.Carterwas "laid off3-14-72." (See G.C. Exh 6,last line.)h.Foreman Moore gave no reason to Mrs. Carter whenhedismissed her onMarch 14. This warrants theinference-and I draw it-that Mrs. Carter was discrimi-natorily terminated.N L.R.B. v. American Casting Service,365 F.2d 168, 172 (C.A. 7);N L.R B. v. Plant City SteelCorp.,331 F.2d 511, 515 (C.A. 5).I.In addition, I find that Horowitz neither conducted afair and impartial investigation of Mrs. Carter's allegedfaults nor offered her an opportunity to explain her allegedmisconduct or otherwise to defend herself. Yet she wasterminated without even the semblance of a chance tovindicate herself. Failure to conduct a fairinvestigationunder these circumstances is evidence of a discriminatoryattitude toward the employee affected thereby.NorfolkTallow Co, Inc.,154 NLRB, 1052, 1059. And the failure toaskMrs. Carter of her version of this incident amounts toevidence of a discriminatory motivation towards her.Service Technology Corporation,196 NLRB No. 160.JFinally, in order to find that Mrs. Carter's termina-tion was inspired by discriminatory considerationsit is notimperative to find that her protected activity was the onlyelement responsible therefor. It is sufficient to find she wasdischarged unlawfully if a substantial ground leading to itwas her protected activity notwithstanding that a validreason may also have simultaneously existed for discipli-nary measures against her.N.L.R.B. v. Lexington ChairCo,361F.2d 283, 295 (C.A.4);N L.R.B. v.WhitinMachine Works,204 F.2d 883, 885 (C.A.1);Sinclair GlassCo v. N.L R.B.,465 F.2d 209, 211 (C.A. 7). I expressly findthat Mrs. Carter's protected activity was a substantial-butnot necessarily the only-ground leading to her discharge.It is axiomatic, and I recognize, that the Board may notpass judgment upon the reasonableness or severity of adischarge, for this rests exclusively within the rights ofmanagement.N.L R.B v. United Parcel Service,317 F.2d912, 914, (C.A. 1). But this rule of law will not protect anemployerwho, in substantial part, is discriminatelymotivated in discharging an employee.N.L.R.B. v. Long-horn Transfer Service, Inc.,346 F.2d 1003, 1006 (C.A. 5). Asnoted above, I have found that Mrs. Carter's protectedactivity in substantial part contributed to her beingterminated on March 14, 1972.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activityofRespondent set forth in section III,above,found to constitute an unfair labor practice,occurring in connection with its operations described insection I, above, has a close,intimate,and substantialrelation to trade, traffic,and commerce among the severalStates,and tends to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDY211As Respondent has been found to have engaged in anunfair labor practice, I shall recommend that it be orderedto cease and desist therefrom and to take specific action, asset forth below, designed to effectuate the policies of theAct.Inasmuch as Respondent unlawfully terminated Mrs.Carter, itwillbe recommended that Respondent beordered to offer her immediate and full reinstatement toher former position or, if such is not available, to onewhich is substantially equivalent thereto, without prejudiceto her seniority and other rights and privileges. It will alsobe recommended that she be made whole for any loss ofearnings suffered by reason of her termination.Inmaking Mrs. Carter whole Respondent shall pay toher a sum of money equal to that which she would haveearned as wages from the date she was terminated to thedate she is reinstated or a proper offer of reinstatement ismade, as the case may be, less her net earnings during suchperiod. Such backpay, if any, is to be computed on aquarterlybasis in the mannerestablishedby F.W.Woolworth Company,90 NLRB 289, with interest thereonat 6 percent calculated according to the formula set forthin IsisPlumbing & Heating Co.,138 NLRB 716. It will alsobe recommended that Respondent preserve and makeavailable to the Board or its agents, upon reasonablerequest, all pertinent records and data necessary to aid inanalyzing and determining whatever backpay may be due.Finally, it will be recommended that Respondent postappropriate notices..It ismy opinion, and I find, that the termination of Mrs.Carter does not reflect a general disregard of or hostility tothe Act. Accordingly, I find that a broad remedial orderagainst Respondent is not warranted. Rather, I find that itwill adequately effectuate the policies of the Act to enjoinRespondent from repeating the conduct found above toconstitute a violation of the Act and similar or likeconduct.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Local5916 and Steelworkers each is a labororganization within the meaning of Section2(5) of the Act.2.Respondent is an employer within the meaning ofSection 2(2), and is engaged in commerce within themeaning of Section 2(6) and(7), of the Act.3.By terminating Barbara Joan Carter for presenting agrievance to it, said conduct being an activity protected bytheAct,Respondent has engaged in an unfair laborpractice condemned by Section 8(a)(1) of the Act.4.The foregoing unfair labor practice affects com-merce with the contemplation of Section 2(6) and (7) of theAct.5.Respondent has not engaged in any other unfairlabor practices alleged in the complaint.[Recommended Order omitted from publication.]